In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00033-CV



          IN RE JAMES ARTHUR MEEKS, III




              Original Mandamus Proceeding




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        In this original proceeding, Relator, James Arthur Meeks, III, asks that we issue a writ of

mandamus directing Fannin County District Attorney Richard Glaser, Fannin County Sheriff’s

Chief Deputy Nick Tredway, and Fannin County Commissioner Jerry Magness, or their

designated representatives, to produce certain documents or records.1

        Article V, Section 6, of the Texas Constitution defines appellate jurisdiction of the courts

of appeals, stating that they “shall have such other jurisdiction, original and appellate, as may be

prescribed by law.” TEX. CONST. art. V, § 6(a). Section 22.221 of the Texas Government Code

explains that appellate courts may issue writs of mandamus against certain judges in their

districts “and all other writs necessary to enforce the jurisdiction of the court.” TEX. GOV’T

CODE ANN. § 22.221(a), (b) (Supp.). The officials from which Meeks seeks documents are not

judges. Also, nothing in the record presented indicates that the issuance of a writ of mandamus

is necessary to preserve our jurisdiction. Consequently, we have no authority to consider the

merits of Meeks’s petition seeking relief against the Fannin County district attorney, a sheriff’s

deputy, and a county commissioner.




1
 Meeks seeks the following: (1) from Chief Deputy Nick Tredway, medical clearance pertaining to Meeks’s arrest
and admission to the Fannin County detention center, (2) from District Attorney Richard Glaser, documents relating
to Meeks’s criminal complaint regarding a July 21, 2021, incident, and (3) from Commissioner Jerry Magness,
itemized monetary expenditures for Fannin County detention centers.
                                                        2
        Accordingly, we dismiss Meeks’s petition for a writ of mandamus for want of

jurisdiction.




                                       Josh R. Morriss, III
                                       Chief Justice

Date Submitted:     May 17, 2022
Date Decided:       May 18, 2022




                                          3